Case 1:20-cv-00361-NONE-JLT Document 1-7 Filed 03/09/20 Page 1 of 2




EXHIBIT "F"
           Case 1:20-cv-00361-NONE-JLT Document 1-7 Filed 03/09/20 Page 2 of 2


1
                                       PROOF OF SERVICE
2                                           CCP 1013A(3)
3    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
4    I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action; my business address is 970 West 190th Street, Suite
5    700, Torrance, California 90502-1091.
6    On March 9, 2020 I served the foregoing document described as FCA US LLC'S
     ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL on all interested parties in this
7    action by placing ( ) the original (X) true copy(ies) thereof enclosed in sealed envelopes
     addressed as follows:
8
     Sharon E. Glassey, Esq.                           ATTORNEYS FOR PLAINTIFFS
9    Christopher T. Smith, Esq.
10   Zachary H. Rankin, Esq.                           Tel: 858/ 207-6127
     Glassey | Smith                                   Fax: 858/ 263-0218
11   9685 Via Excelencia, Suite 108                    EM:
     San Diego, CA 92126                               sharon@californiaconsumerattorneys.com
12                                                     chris@californiaconsumerattorneys.com
13                                                     zac@californiaconsumerattorneys.com

14
     (X)    BY MAIL (CCP §1013(a) and §2015.5): As follows: I am "readily familiar" with the
15   firm's practice of collection and processing correspondence for mailing. Under that
     practice it would be deposited with U.S. postal service on that same day with postage
16   thereon fully prepaid at Torrance, California in the ordinary course of business. I am
     aware that on motion of the party served, service is presumed invalid if postal
17   cancellation date or postage meter date is more than one day after date of deposit for
     mailing in affidavit
18
     ( )    BY ELECTRONIC SERVICE (CCP 1010.6.(b)(6): Based on an agreement of the
19   parties to accept service by electronic transmission, I caused the documents to be sent
     to the addressees persons at the electronic notification listed on the Service/Mailing
20   List.

21   ( )   BY PERSONAL SERVICE (CCP §1011 and §2015.5): I caused to be delivered
     such envelope by hand to the addressee.
22
     Executed on March 9, 2020 at Torrance, California.
23
     (X) (State) I declare under penalty of perjury under the laws of the State of California that
24   the above is true and correct.

25
                                                        _______________________________
26                                                      ELIZABETH VELASQUEZ

27
28


     22171898v1                                   10
                   FCA US LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
